Name: 2001/38/EC: Commission Decision of 22 December 2000 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2000) 4083)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  health;  marketing;  cooperation policy
 Date Published: 2001-01-13

 Avis juridique important|32001D00382001/38/EC: Commission Decision of 22 December 2000 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2000) 4083) Official Journal L 010 , 13/01/2001 P. 0066 - 0067Commission Decisionof 22 December 2000amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(notified under document number C(2000) 4083)(Text with EEA relevance)(2001/38/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Directive 97/79/EC(2), and in particular Article 9(3)(b) thereof,Whereas:(1) Commission Decision 97/20/EC(3), as last amended by Decision 2000/332/EC(4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption.(2) Commission Decision 2001/37/EC(5) lays down special conditions for the import of marine gastropods originating in Jamaica and Commission Decision 2001/36/EC(6) lays down the special conditions governing imports of fishery products originating in Jamaica including frozen marine gastropods, therefore Decision 97/20/EC should be amended to include Jamaica in part I of the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/20/EC is replaced by the Annex to this Decision.Article 2This Decision shall come into effect 60 days after its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 6, 10.1.1997, p. 46.(4) OJ L 114, 13.5.2000, p. 40.(5) See page 64 of this Official Journal.(6) See page 59 of this Official Journal.ANNEXList of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorisedI. Third countries which have been the subject of a specific decision based on Directive 91/492/EEC:AU AUSTRALIACL CHILEJM JAMAICA (only for marine gastropods)KR SOUTH KOREAMA MOROCCOPE PERUTN TUNISIATR TURKEYVN SOCIALIST REPUBLIC OF VIETNAMII. Third countries, which may be the subject of a provisional decision, based on Decision 95/408/EC:CA CANADAFO FAEROE ISLANDSGL GREENLANDNZ NEW ZEALANDTH THAILAND (only for products sterilised or heat-treated under the conditions laid down in Commission Decision 93/25/EEC)US UNITED STATES OF AMERICA